DETAILED ACTION
Claim Objections
1.	Claims 33, 34 are objected to because of the following informalities: 
In claim 33, the applicant recites “comprising::” (Line 1), which should be changed to –comprising:--.  
	In claim 34, the applicant recites “is identical” (Line 3), which should be changed to –are identical--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 19-22, 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 31, 33 and 35 each recite “control signals”, “pneumatic control signals” and “electronic control signals”.  It is unclear how the unspecified “control signals” reconcile with the pneumatic and electronic control signals.
Claims 19, 31, 33 and 35 each recite “module”, “footbrake module” and “pressure control modules”.  It is unclear how the different types of modules reconcile, as all of them control pressure.
Claim 24 recites “wherein the module is configured to, in a first fault situation, block control signals of the first module and transmit control signals to at least one processing unit and, in a second fault situation, block the control signals and transmit the control signals of the first module to at least one processing unit”. It is unclear if the applicant’s recitation of “at least one processing unit” was intended to introduce second and third processing units or refer to the “at least one processing unit” of antecedent claim 19. 
Claim 24 recites “a first fault situation” (Lines 1-2). Antecedent claim 19 also recites “a first fault situation” (Line 11).  It is unclear how many fault situations are required.
Claims 31, 33 and 35 each recite “a fall-back level” and “a first fall-back level”.  It is unclear how many fall-back levels are required.  It appears that “a first fall-back level” should be changed to –the fall-back level--.
Claim 32 recites “the at least one processing unit” (Lines 1-2).  Antecedent claim 31 introduces two “at least one processing unit”s (Lines 6, 10).  It is unclear which of the processing units claim 32 refers to.
Claim 35 recites the limitation "the first supply source" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites “an electronically controlled brake system” twice (Lines 1, 3-4).  It is unclear how many are required.  The claim then recites “providing brake pressures for the operation of the brake system by an electronically controlled brake system” (Lines 2-3).  It is unclear if the recited “brake system” refers to the electronically controlled brake system and if so, what is meant by this recursive limitation.
Claim 35 recites the limitation "the electronic brake system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the applicant recites both “the electronically controlled brake system” (Line 7) and “the electronic brake system” (Line 6).
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 19-22, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (EP 2570317)*.
*Plain limitations are rejected under the prior art; Italicized limitations are not rejected under the prior art.

As per claim 19, Nilsson discloses a module for providing control signals (24, 12, 16) for a brake system (Abstract) of a vehicle (Abstract) which has a supply source (15a, 9, 32, 33), comprising: 
at least one interface (4, 5, 6, 7, 8) to be connected to a compressed-air source (15a, 9, 32, 33); 
at least one interface (8) to transmit the control signals to at least one processing unit (127, 128; [0061]) for the purposes of generating brake pressures; 
wherein the module is configured to be provided with a supply by a second supply source (15a, 9, 32, 33), 
wherein in a first operation level, the control of the brake system is performed in an electronically controlled manner by a footbrake module ([0043]), which generates electronic control signals to cause pressure control modules to generate pneumatic brake pressures ([0043]),
wherein in a first fault situation, which is characterized by a failure of the supply source, electronic control of the brake system by the footbrake module is no longer possible and the processing units are no longer capable of processing electronic control signals because they are no longer provided with a supply by the supply source ([0024]), 
wherein the processing units are capable, in a fall-back level, of generating brake pressures from pneumatic control signals ([0042]), 
wherein the control signals are provided in an electronically controlled manner by the module (24; [0044]), 
wherein the module is provided with the supply by the second supply source and can electronically provide pneumatic control signals, so that in the fall-back level, electronic control of the brake system is realized, and thus for control functions, including ABS control, continue to be realized ([0046]), 
wherein in a second fault situation, the second supply source has failed, as a result of which electronic control of the brake system is thus no longer possible, either by the footbrake module or by the module ([0034], [0035]), 
wherein the footbrake module is configured to generate pneumatic control signals which can be transmitted to the processing units or via the module to the processing units ([0042]), and 
wherein the processing units generate brake pressures from the control signals ([0042]).
As per claim 20, Nilsson discloses the module of claim 19, further comprising: a processing means (24; [0044]), which is provided with the supply ([0046]) by the second supply source, to perform the control of the module; and/or 
at least one interface ([0044]) for receiving a brake input. 
As per claim 21, Nilsson discloses the module of claim 20, wherein the processing means is formed integrally with the module (24). 
As per claim 22, Nilsson discloses the module of claim 19, further comprising: at least one interface (23) to receive control signals of a first module (23), and/or at least one interface (25) to receive inputs from a driver ([0045]). 
As per claim 26, Nilsson discloses the module of claim 19, wherein the supply by the supply source and by the further supply source is electrical (32, 33; Abstract). 
As per claim 27, Nilsson discloses the module of claim 19, wherein the control signals are mechanical and/or pneumatic ([0042]) and/or hydraulic form. 
As per claim 28, Nilsson discloses the module of claim 19, further comprising: at least one interface (131; [0054]) for receiving wheel rotational speed signals; 
wherein the module is configured to jointly process the wheel rotational speed signals in providing the control signals ([0054]). 
As per claim 29, Nilsson discloses the module of claim 28, wherein the module is configured to, with the wheel rotational speed signals, provide control signals so as to prevent a locking of at least one wheel as a consequence of a braking operation by a generated brake pressure of the vehicle ([0054]). 
As per claim 30, Nilsson discloses the module of claim 19, wherein the at least one interface, which is configured for receiving a brake input (25, 26), is configured to receive the brake input through the first module and/or through a vehicle network ([0045]). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (EP 2570317) in view Stölzl et al (US 6,317,675).
As per claim 24, Nilsson discloses the module of claim 22, but does not disclose wherein the module is configured to, in a first fault situation, block control signals of the first module and transmit control signals to at least one processing unit and, in a second fault situation, block the control signals and transmit the control signals of the first module to at least one processing unit. 
Stölzl et al discloses a brake system wherein the module is configured to, in a first fault situation, block control signals of the first module and transmit control signals to at least one processing unit (Col. 4, lines 54-64) and, in a second fault situation, block the control signals and transmit the control signals of the first module to at least one processing unit (Col. 4, lines 54-64).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nilsson by isolating faulty controllers as taught by Stölzl et al in order to provide a fault-tolerant system (Stölzl et al: Col. 4, line 29).
	As per claim 25, Nilsson and Stölzl et al disclose the module of claim 24.  Nilsson further discloses wherein the first fault situation is characterized by a breakdown of the supply to the brake system by the supply source ([0024]), or by a failure of a primary system ([0034]), and wherein the second fault situation is characterized by a breakdown of the supply to the brake system by the further supply source ([0024]), or by a failure of a redundancy system ([0034]). 
Allowable Subject Matter
9.	Claims 31-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
10.	Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
	Regarding the applicant’s arguments about the 103 rejection (Page 14), the Examiner provided the motivation of “[providing] a fault-tolerant system”.  The applicant did not provide specific arguments regarding Stumpe, Nilsson or Stölzl et al, although the amended claims overcome the rejection of Stumpe.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657